997 So.2d 526 (2009)
Deidre D. THOMAS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-783.
District Court of Appeal of Florida, Fourth District.
January 5, 2009.
Deidre D. Thomas, Florida City, pro se.
Bill McCollum, Attorney General, Tallahassee, and Don M. Rogers, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Appellant asserted in her rule 3.850 motion that her counsel was ineffective for failing to move for discharge based on the expiration of the speedy trial time period. The court denied the motion summarily, concluding that appellant had not been arrested, which would start the running of the speedy trial period, but rather had merely been detained. There are no attachments, however, which conclusively refute appellant's claim that she was actually arrested, and accordingly, as in State v. Fives, 409 So.2d 221 (Fla. 4th DCA 1982), we reverse and remand for the attachment of documents or an evidentiary hearing.
POLEN, KLEIN and STEVENSON, JJ., concur.